Exhibit 10.24.1

[sitela02.jpg]






February 10, 2012


Raul Navarro
Sao Paulo, Brazil




Dear Raul,


We are very pleased to provide you with the following formal communication
confirming your expatriate assignment by Sitel Services (“Departure Company”) to
Sitel de Brazil Limitada (“Destination Company”) located in Sao Paulo, Brazil.


Position:
General Manager – Latin America    



Reports to:
Don Berryman – President, Americas

    
Start Date:        May 1, 2012


Employee/Employment
Status:
During the period of your assignment your employer of record continues to be the
Departure Company, and to the extent allowed by law you waive any right you may
or will have against the Departure Company and Destination Company under local
labor and other applicable laws. For the avoidance of doubt, you employment
relationship with the Departure Company continues to be governed by the laws of
the state of Tennessee. During your employment you will remain an at-will
employee and be bound by the Departure Company’s employment practices and
procedures, except as otherwise expressly set forth in this letter agreement or
as required by applicable law. Your period of service under assignment with the
Destination Company will count towards your continuous employment with the
Departure Company and any service-related benefits to which you are or may be
entitled with the Departure Company.



Local Agreement:
You also will receive a local agreement where required to obtain work
authorization.



Annualized Base Salary:
You will receive a monthly salary of $25,833 USD during the term of the
assignment. You will continue to be paid through the Departure Company’s US
payroll system per the bi-weekly payroll schedule. You will be paid via direct
deposit to your US bank account with the usual taxes applicable to your home
state of residence. If required to obtain work authorization some portion of
your monthly salary may be paid locally by the Destination Company. Thirty
percent (30%) of your salary as set out above will be paid locally by the
Destination Company as required to obtain work authorization.



Length of Assignment:
Three years (36 months) through May 31, 2015. The length of your assignment is
not guaranteed and business conditions or other factors may result in this
period being reduced or extended by the Departure Company in its sole discretion
upon the shorter of (1) thirty (30) days notice or (2) the minimum statutory
notice period required under the Destination Country law.



Incentive Plan:
You remain eligible to participate in the Global Management Incentive Plan, if
any, in effect during the term of your assignment subject to the terms and
conditions of the Plan. You will not participate in any local incentive programs
offered by the Destination Company.






--------------------------------------------------------------------------------

Exhibit 10.24.1

Cost of Living:
The Departure Company will make an annual allowance for the cost of local goods
and services in the Destination Company will receive a stipend of $5,000 USD
payable quarterly as long as you are actively employed.



Local Housing:
We will connect you with our global relocation provider, Xonex Relocation, to
assist you in securing appropriate housing in the local area. Sitel will cover
monthly rental expense up to $8,000 USD per month in addition to payment for
actual rental deposits, agent fees, local council taxes, and all utilities,
including internet/cable services, during the term of this assignment. Exception
to the monthly rental expense is subject to reasonable availability of
appropriate housing. Rental fees exceeding the $8000 monthly rental expense
requires approval of the Global CFO and Global Chief HR Officer. Direct billing
to the company will be arranged for housing expenses where possible. Sitel does
not cover the cost of housekeeping nor gardening services.


The Company does not pay for any additional deposits, damages or other costs
related to having pets in your host country residence – such housing
restrictions may apply and should be honored if applicable.


Local Transportation:
Arrangements will be made to continue the lease of a standard, mid-size
automobile for your personal and business use during the term of this assignment
up to $36,000 USD per year; with such expenses to include required insurance,
taxes and all other fees. You are responsible for any amount in excess of
$36,000. You will be expected to provide routine, non emergency maintenance and
care to the vehicle. The Company does not reimburse you for the cost of petrol.
Business travel is reimbursed in accordance with the current policies (example:
daily driving to and from home to office is not a reimbursable expense; however,
driving from home to the airport or to a site in the local location by car, is a
reimbursable expense for mileage in accordance with the mileage reimbursement
amount approved per the local policy.



Local Programs:
The Departure Company will supply language and cultural training for you and
your spouse within the first twelve (12) months of your assignment. This is to
be coordinated through the relocation vendor to ensure appropriate payment and
expenses are paid and/or covered by the Destination Company.



Health Benefits:
You will be eligible to participate in the benefit plans offered to all
Departure Company exempt associates without interruption to your current plans.
Your US medical plan will provide coverage for medical emergencies only while
outside the US, but full healthcare benefits are available, per plan design,
while inside the US. You will be eligible for the annual benefits open
enrollment process as usual. In addition to the continuation of US based benefit
plans, at the employee cost, you will be eligible to participate in the local
government healthcare plan or the healthcare plan offered by the Destination
Company for you and your spouse/family, or secure private healthcare insurance
if you are not eligible for local government healthcare, while you are in the
designated location during the term of this assignment.



Tax Equalization:
It is Sitel’s intent to ensure you are not disadvantaged from the tax
perspective as a result of this assignment; therefore, hypothetical taxes will
be deducted from your regular pay each pay period. You are required to complete
required tax forms upon accepting this assignment and cooperate with our global
tax advisors. We will coordinate appropriate tax treatment with our global tax
advisors who will manage this process and assume responsibility for your annual
tax preparations for the tax years in both your home and host country that are
affected by your tenure in this assignment. Equalization services are aligned
with meeting US tax regulations. You are required to provide accurate and timely
information to the tax advisors when requested. Sitel will pay the cost of your
tax services directly. If your tax return results state that you owe payment to
Sitel, these funds are expected to be paid as directed by Sitel. We will arrange
contact with your global tax advisor following acceptance of this agreement.



Visas and Work



--------------------------------------------------------------------------------

Exhibit 10.24.1

Permits:
This offer is contingent upon receiving approval from local immigration
authorities for you to work in the local country. If such approval is not
granted the terms and conditions offered in this letter are withdrawn. You may
not begin the assignment and start to work in the Destination Company until all
necessary permits/visa that are required for working in the Destination Country
have been issued. You will need a passport that is valid for at least six (6)
months beyond the entry date into the Destination Country. You are responsible
for coordinating with the local contact designated by the Departure Company as
soon as possible to secure these documents as obtaining them may be a lengthy
process. You are responsible for cooperating in a timely fashion in obtaining
the necessary visa/work permit. The Company will assume the cost of obtaining
and renewing the necessary immigration documents for you to live and work in the
Destination Country and your family to accompany you during the assignment. You
are responsible for compliance to the host country’s immigration regulations and
other laws while you are on this assignment. The cost of a residency visa for
your spouse/dependents will be paid by Sitel.



Business Travel:
Business travel will be required, local and international, in accordance with
business needs.



Business Expenses:
You will follow the Departure Company’s standard travel and business expense
policies regarding reimbursement for approved business expenses.



Personal Travel:
Sitel will reimburse you for the costs of coach class air travel for 4 round
trips for you and 4 round trips for dependants between the Departure Country and
Destination Country each 12 month period of your assignment, prorated for tenure
less than 12 months, subject to the terms of the Sitel travel policy. Travel
expenses will be reimbursed to you based on submission of travel receipts.
Travel arrangements are to be made as far in advance as possible, at the lowest
cost possible and made through the Company’s travel vendor. Personal travel time
away from work is considered vacation time and should be coordinated in advance
with your manager. Travel time and costs for the beginning and the end of this
assignment are not included in the Personal Travel allowance.



Vacation:
You will continue to be eligible for paid vacation days in accordance with the
Departure Company’s Exempt Vacation Policy. Vacation time must be approved in
advance by your manager and paid time off should be recorded on the Vacation
Tracker that will be issued to you to be maintained by your manager and in your
associate file.



Holidays:
During this assignment, you are to be awarded the standard paid business
holidays as observed by the Company in the host country.



Business Conduct/
Performance:
You are expected to comply with policies and observe standard business and
professional conduct as is expected of your Destination Country and Destination
Company and in accordance with the Company’s Global Code of Conduct and Business
Ethics. Your employment remains at will and subject to the terms of the Sitel
Exempt Associate Agreement.



You shall, during the term of your assignment, conduct such duties as is
appropriate to your expatriate role and level of responsibility and as directed
by your supervisor or other senior management of Sitel. During the assignment,
you shall have no rights or power of authority to negotiate and conclude any
contract, or incur any obligation or liability which shall be binding upon any
other Sitel affiliated entity.


Notice:
If you voluntarily resign this position prior to the end of the assignment
period, you agree to provide the Company with sixty (60) days working notice. In
the case of your death or disability while on this assignment, you will be
returned to your home location at the Company’s expense.



Repatriation:
At the end of this assignment, the Company will pay for cost of one-way, coach
class airline tickets for you and your dependents living in Brazil to your home
location. There is no guarantee of a regular position with the Departure Company
will be available for you at the end of




--------------------------------------------------------------------------------

Exhibit 10.24.1

this assignment. Any future employment after the end of the assignment period
will be agreed between you and the Company. If your employment does not continue
after repatriation, you will be provided with separation benefits in an amount
equal to nine (9) months base salary as set out above payable on Sitel’s regular
payroll subject to signing a separation agreement and release. You acknowledge
that you are not entitled to any other compensation. Note that if you choose to
purchase personal items/home furnishings outside of your home country (US)
during this assignment, the Departure Company will not assume responsibility for
return shipments of such items to the US.


Separation:
Not withstanding any other provision of this agreement, if you leave Sitel for
any reason other than voluntary termination or performance related reasons or
failure to execute or comply with the policies of the Company or stated duties
during the term of the assignment, Sitel will provide you with nine (9) months
of severance pay paid as pay continuation through the regular payroll process
and in accordance with the standard guidelines, including the signing of a
release, in place at the time.



Emergency Contacts:
Please provide contact information for two family members who live in the US to
Global Human Resources in the case of emergency. This information will be
maintained in confidence by the Nashville and the Destination Company HR
offices.



Other:
This Agreement supersedes all other expatriate agreements between the parties.



Raul, based on your past performance and commitment to our company, we are
confident that you will continue to grow professionally at Sitel and that you
will continue to make a significant contribution to the overall success of and
future of our organization.


If you have any questions regarding the above, please feel free to contact me.
This offer does not guarantee continued employment. Any changes or adjustments
to the terms of this agreement will be mutually agreed in writing. Once you
agree to accept the terms and conditions of this offer, please acknowledge below
and return your signed original to my attention.


Best Regards,


    


Michael Wellman
Global Chief HR Officer


I understand, acknowledge and accept the terms and conditions outlined herein in
this employment offer from Sitel:




            
___/s/ Raul Navarro___________________     _________4/3/12___________________
Raul Navarro                    Date

